Citation Nr: 9923203	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-30 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of entitlement to 
service connection for a low back disability.  

2. Whether the veteran has submitted new and material 
evidence in order to reopen his claim of entitlement to 
service connection for a genitourinary disability, not to 
include prostatitis.  

3.  Entitlement to service connection for prostatitis.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim of entitlement to 
service connection for prostatitis, and from a September 1997 
rating decision which denied the veteran's claims of 
entitlement to service connection for a back disability and a 
deformity of the penis with loss of erectile power.  

Service connection for a back disability, as well as for 
deformity of the penis with loss of erectile power was denied 
by the Board in a March 1997 decision.  This was the last 
final decision regarding these issues.  See 38 U.S.C.A. 
§ 7104 (West 1991).


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The Board denied the veteran's claims for service 
connection for a back disability and for a penile deformity 
with loss of erectile power in March 1997.  This decision is 
final.

3.  Evidence submitted subsequent to the March 1997 Board 
denial bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for a 
low back disability and for a genitourinary disability, not 
to include prostatitis (formerly labeled as entitlement to 
service connection for penile deformity with loss of erectile 
power). 

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for entitlement to service connection for a 
genitourinary disability, not to include prostatitis, and for 
entitlement to service connection for prostatitis are 
plausible.


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1997 Board decision, 
which denied the veteran's claims of entitlement to service 
connection for a back disability and for a penile deformity 
with loss of erectile power is new and material and, 
therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 (1998), Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

2,  The claims for entitlement to service connection for a 
genitourinary disability, not to include prostatitis, and for 
entitlement to service connection for prostatitis are not 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at the veteran's enlistment 
examination in February 1966, his spine and genitourinary 
system were evaluated as normal.  He was seen in December 
1966 for a painful right side.  The examiner stated that the 
veteran had a probable muscle strain.  The veteran was seen 
for a  penis infection in June 1967.  It was noted that the 
veteran had a slow leak the previous night.  The veteran was 
seen in June 1967 for pain in his groin.  The veteran was 
seen in July 1967 for suprapubic pain which was increased by 
voiding.  The veteran noted some post voiding dribbling.  The 
examiner's impression was prostatitis.  The veteran was seen 
on July 31, 1967 for pain in his groin area.  Medication was 
prescribed.  The veteran was seen in August 1967 with 
complaints of a clear drip, his penis not being firm, burning 
on urination, and dribbling at the end of micturation.  The 
veteran underwent a urethral smear in August 1967.  It was 
noted that he had a few spermatozoa.  The veteran underwent a 
urethral smear in February 1968.  Under clinical data, 
"gonorrhea" was noted.  The veteran was seen in February 
1968 for urethritis.  The veteran was seen in March 1968 for 
pain in his groin.  His urine sediment was normal.  The 
veteran was seen in July 1968 for a urinary infection.  The 
veteran was seen in August 1968 claiming that he had had 
gonorrhea in the past, and now with a sometimes history of 
discharge and meatal burning.  The examiner's impression was 
no genitourinary disease.  The veteran was seen in April 1969 
for pain in the lower right side of his back.  He was 
diagnosed with back strain.  The veteran was seen in August 
1969.  It was noted that he had suffered from impotence for 
around 3 months.  It was noted that he had a back injury a 
few years ago.  At the veteran's separation examination in 
December 1969, his spine and genitourinary system were 
evaluated as normal.  On the veteran's report of medical 
history form, he placed a check in the "no" box in response 
to whether he either had or had ever had back trouble of any 
kind.  He placed a check in the "yes" box in response to 
whether he either had or had ever had "v-d, syphilis, 
gonorrhea, etc."  The examiner noted that the veteran had 
gonorrhea in Hawaii in 1967.

A VA hospitalization report from April 1970 indicates that 
the veteran was hospitalized complaining of urinary symptoms.  
He also complained of low back pain radiating to the thorax 
and sometimes to the testis.  At times, he had a urethral 
discharge.  An intravenous pyelogram was normal.  There were 
no specific abnormal findings regarding the veteran's back.  
The diagnosis was no diagnosis, manifested, by low back pain.  

A VA hospitalization report from July 1970 indicates that the 
veteran was hospitalized for tonsillitis.  No mention was 
made of any low back or genitourinary disorder.  

The veteran was afforded a VA examination in September 1970.  
He complained of pain in the lower back and groin area, with 
pain stemming from the back to the rectum.  The veteran 
stated that he had pain in his lumbar area since his 
tonsillectomy in July 1970 radiating into both groins.  He 
stated that this was not aggravated by cough, bending, 
sneezing, or straining of the stools.  Examination of the 
veteran's genitourinary tract was entirely negative.  The 
examiner provided a diagnosis of history of low back pain, no 
disease found.  An x-ray report of the lumbosacral spine was 
normal.  

In May 1977, the veteran filed a Declaration of Marital 
Status.  He reported having a child who was born in March 
1977.

In September 1993, private treatment records were received.  
The records cover treatment from 1979 to 1990.  In September 
1979, the veteran complained of clear urethral discharge.  He 
was diagnosed with nongonococcal urethritis.  In March 1990, 
the veteran complained of difficulty with erection.  
Impression was impotence, questionable etiology.  Regarding 
the back, the veteran complained of right flank pain in April 
1990 and was diagnosed with musculoskeletal pain.  

In September 1993, medical records were received from Dr. J. 
A.  These records cover the period from 1977 to 1993.  In 
July 1977, several small papules were noted on the shaft of 
the penis.  Assessment was probably no significant pathology.  
In February 1978, the veteran was diagnosed with nonspecific 
urethritis.  In February 1989, he was diagnosed with probable 
chronic arthritis of the lumbar spine.  In February 1990, the 
veteran reported problems with being unable to sustain a firm 
erection for 20 years.  The veteran was seen for his back 
several times after this.  

In September 1993, medical records were received from a 
chiropractor.  They show that the veteran was seen in 1975 
with complaints of low back pain.  They also show that the 
veteran was seen in 1991 with complaints of low back pain.  

In August 1994, private treatment records were received from 
Dr. B. L from August 1994.  It was noted that his erections 
had been poorer since he was out of service.  He was 
diagnosed with mild prostatitis.  

The veteran was afforded a hearing before the RO in August 
1994, a transcript of which has been associated with the 
claims folder.  The veteran testified that he hurt his back 
in the summer of 1966, while setting up in the field for 
artillery practice.  He stated that he did not seek treatment 
for the injury immediately.  He stated that when he was seen 
in 1969, that this was for the same symptoms he had following 
his injury in 1966.  He stated that in 1969, the military 
doctor put him on muscle relaxant medication and physical 
therapy for his back.  The veteran stated that he was 
currently having problems with his back.  He indicated that 
he had not had any back injuries since service.  

Regarding his genitourinary system, the veteran stated that 
he continued to have problems with his genitourinary system 
after service, and that he was still having genitourinary 
problems.  

Copies of VA Medical Center treatment records were submitted 
from October 1994 to August 1995.  In October 1994, the 
veteran was diagnosed with history of prostatitis, rule out 
urethral obstruction.  On another occasion in October 1994, 
the veteran complained of chronic right flank pain with a  
history of bladder symptoms.  In April 1994, the veteran was 
diagnosed with early benign prostate hypertrophy.  In August 
1995, it was noted that the veteran continued to voice 
complaints of outlet obstruction.  

In March 1997, the Board denied the veteran's claims for 
entitlement to service connection for a back disorder and for 
a penile deformity and loss of erectile power.  Such claims 
were denied because of a lack of a medical nexus relating any 
current disorders to the veteran's service.  Evidence 
submitted subsequent to the Board decision is summarized 
below:

Copies of operative and treatment reports from the University 
of South Carolina were submitted from August and October 
1995.  They show that the veteran underwent a transurethral 
resection of his prostate in August 1995.  

Copies of VA Medical Center treatment records were received 
in September 1997, covering the period from September 1996 to 
August 1997.  The veteran was seen for back pain on several 
occasions during this time.  He received an injection for his 
back.  In January 1997, he was diagnosed with a herniated 
nucleus pulposus at L4-5.  In April 1997 he was diagnosed 
with herniated nucleus pulposus at L1-2.  He was seen for 
erectile problems.  In December 1996, he was diagnosed with 
erectile dysfunction of unclear etiology.  In May 1997, he 
was diagnosed with erectile dysfunction.  He noted that he 
had had these problems since 1967.  

Copies of VA Medical Center treatment records were submitted 
from October to December 1998.  In December 1998, an 
assessment of chronic back pain rule out somatization was 
provided. 

Copies of VA Medical Center treatment records were submitted 
from February 1997 to November 1998.  It was noted that a 
sexual dysfunction existed.  An x-ray from April 1997 noted 
mild facet arthropathy.  

The veteran was afforded a hearing before the RO in January 
1999, a transcript of which has been associated with the 
claims folder.  He stated that Dr. Lefron treated him for 
prostatitis in August 1994.  He stated that between the date 
of discharge and seeing Dr. Lefron in 1994, he underwent a 
prostate test by Dr. Abbott and at Dupont, he underwent a 
physical examination.  He stated that he was going to try to 
obtain the records from Dupont.  He stated that he had a 
prostate exam at the VA hospital in Dorn two months prior.  

Regarding his back, the veteran described an injury in AIT.  
He stated that he was treated for muscle spasms in service, 
and that he was still having problems at separation.  He 
stated that he was still having problems with his back, and 
that he had not injured his back since service.  He described 
current treatment including a TENS unit and spinal injections 
at the Columbia VA.  

Regarding the penile deformity with loss of erectile power, 
the veteran stated that he had been treated for this at 
Columbia.  He stated that he had several tests but the 
examiners could not say either way.  He stated that he 
fathered children even with the penile deformity and loss of 
erectile power.  

The veteran was afforded a hearing before a traveling member 
of the Board in April 1999, a transcript of which has been 
associated with the claims folder.  The veteran testified 
that he was seen in July and August 1967 for examination of 
his prostate.  He stated that he was seen several times in 
service for a clear leaking fluid from his penis.  He stated 
that he was treated at a VA hospital during the first three 
months after service for symptoms in his groin and penis.  He 
stated that the first time anyone said it was a prostate 
problem was in 1994 (Dr. Lefron).  He testified that Dr. 
Lefron did not say that it was the same problem that he had 
in service.  The veteran described clear leakage in 1971 
(after service), and indicated that it happened continuously 
until he had a transurethral resection of the prostate.  

Regarding his back, the veteran stated that he was treated 
for his back in 1966.  He indicated that he problems with his 
back throughout service and after service.  He described the 
pain in his back as being on the right side above the belt.  
The veteran indicated that he had put on an application for 
Dupont in 1971 that he had a back problem.  However, the 
veteran indicated that he did not have the application.  

The veteran indicated that VA doctors had told him that his 
loss of erectile power was due to diabetes.  


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claims of entitlement to service 
connection for a low back disability and for a genitourinary 
disability, not to include prostatitis (formerly labeled as 
deformity of the penis with loss of erectile power).  

As noted above, in March 1997, the Board denied the veteran 
entitlement to service connection for a back disability and 
for a deformity of the penis with loss of erectile power.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claims may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156 (1998).  

Under 38 C.F.R. § 3.156 (a) (1998), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted for the purpose 
of reopening the veteran's claims for entitlement to service 
connection for a low back disability and for a genitourinary 
disability, not to include prostatitis.  The veteran was 
denied entitlement to service connection for a back 
disability and for a penile deformity with loss of erectile 
power in March 1997 because of a lack of medical nexus 
relating any current disorders to the veteran's service.  

Regarding his back, the veteran stated at his hearing in 
April 1999 that he put on an application for Dupont in 1971 
that he had a back problem.  This testimony is new in that it 
is not merely cumulative of evidence of record.  Prior to 
March 1997, the veteran had not provided that information. 

The testimony is also material in that it addresses the 
reason for the Board's March 1997 denial.  Although the 
testimony does not actually provide a medical nexus, it 
addresses the question of whether the veteran was continuing 
to have symptomatology after service.  Therefore, the 
veteran's testimony either by itself or in connection with 
the evidence already assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim is reopened, and the 
veteran's claim must be considered in light of all the 
evidence, both old and new.

Regarding his claim for a genitourinary disability, not to 
include prostatitis, the veteran stated at his April 1999 
hearing that his VA doctors had told him that his loss of 
erectile power was due to diabetes.  This testimony is new in 
that it is not merely cumulative of evidence of record.  
Prior to March 1997, the veteran had not provided that 
information.  

The testimony is also material in that it addresses the 
reason for the Board's March 1997 denial.  Although the 
testimony does not actually provide a medical nexus with 
service, it does address the question of the etiology of the 
issue for which the veteran is seeking service connection.  
Therefore, the veteran's testimony either by itself or in 
connection with the evidence already assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened, and the veteran's claim must be considered in light 
of all the evidence, both old and new.

Although the veteran's claims for service connection for a 
low back disability and for a genitourinary disability, not 
to include prostatitis, have been considered on a ground 
different from that of the RO, that is, whether the veteran 
has presented new and material evidence sufficient to present 
a reasonable possibility of a change in outcome from the 
prior RO determination, the issue of new and material 
evidence must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where, as here, the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett; Hickson v. West, 11 Vet. App. 374 (1998).


Laws and regulations pertaining to service connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

Evolving case law promulgated by the Court has resulted in 
what is in effect a three pronged test to determine whether a 
claim is well grounded.  There must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service, (lay or 
medical evidence), and of a nexus between the injury or 
disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992). 

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  Service connection may also be 
granted for a chronic disability on a presumptive basis, if 
such are shown to be manifested to a compensable degree 
within one year after the veteran was separated from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992). 


Entitlement to service connection for both a genitourinary 
disability,
 not to include prostatitis, and for prostatitis.  

When a claim is reopened, under Elkins and Winters, it must 
be determined whether the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  As will be explained 
below, the veteran's claim for service connection for a 
genitourinary disability, not to include prostatitis is not 
well grounded.  There is a lack of medical evidence of a 
nexus between an in-service injury or disease and the current 
diagnosed disabilities.  The veteran's claim of entitlement 
to service connection for a low back disability will be 
addressed in the REMAND portion of this document.

The veteran's claim for entitlement to service connection for 
prostatitis is also not well grounded, because of a lack of 
medical evidence of a nexus between an in-service injury or 
disease and the current diagnosed disabilities.  

Regarding the veteran's claim for service connection for a 
genitourinary disability, not to include prostatitis, his 
main contention is that he has an erectile dysfunction.  
Service medical records show that the veteran was seen in 
August 1967 with complaints of his penis not being firm.  He 
was also seen in August 1969 and it was noted that he had 
suffered from impotence for around 3 months.  However, at the 
veteran's separation examination in December 1969, his 
genitourinary system was evaluated as normal.  

Regarding current disabilities, the post-service medical 
records show that the veteran was diagnosed in March 1990 by 
a private doctor with impotence, questionable etiology.  He 
was seen at the VA Medical Center in December 1996 and 
diagnosed with erectile dysfunction of unclear etiology and 
in May 1997, at which time he was diagnosed with erectile 
dysfunction. 

A VA hospitalization report from April 1970 indicates that 
the veteran was hospitalized and he complained of urinary 
symptoms.  However, no findings were made of loss of erectile 
power.  At a VA examination in September 1970, the veteran 
stated that he had pain radiating into both groins.  However, 
examination of the veteran's genitourinary tract was entirely 
negative.  Again, no findings were made of loss of erectile 
power.  Although the veteran was diagnosed in September 1979 
with nongonococcal urethritis by a private doctor, it was not 
until 1990 that he was diagnosed with a disorder (impotence) 
relating to loss of erectile power.  Also, the medical 
evidence does not include any statements by physicians 
relating the veteran's current disorders regarding loss of 
erectile power to service.  

The veteran asserts that his loss of erectile power is 
related to service.  However, as a layperson, the veteran is 
not competent to provide evidence that requires medical 
knowledge, such as linking his current erectile dysfunction 
to service. Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As noted above, for a claim to be well grounded, there must 
be medical evidence of a nexus between an injury or disease 
in service and the current disability.  See Caluza, supra.  
The competent evidence, that is the medical evidence, shows 
that the veteran was seen on two occasions in service 
complaining of erectile dysfunction (he complained of his 
penis not being firm and of impotence).  However, at 
separation, the veteran's genitourinary system was evaluated 
as normal.  Although the veteran was seen within a year of 
service complaining of urinary symptoms and diagnosed in 1979 
with urethritis, it was not until 1990 when the veteran was 
diagnosed with a disorder (impotence) relating to loss of 
erectile power.  The medical evidence does not include a 
nexus opinion between the veteran's loss of erectile power 
and a disease in service.  As such, the evidence does not 
indicate that the veteran's claim for entitlement to service 
connection for a genitourinary disorder, not to include 
prostatitis is well grounded.  

Regarding the veteran's claim for service connection for 
prostatitis, the service medical records show that the 
veteran was seen on many occasions for genitourinary 
disorders in service, and diagnosed with prostatitis in July 
1967.  At separation in December 1969, the veteran's 
genitourinary system was evaluated as normal.  

However, the post-service medical records do not show a 
diagnosis of prostatitis until August 1994 (by Dr. B. L.).  
Although the post-service medical records show that the 
veteran underwent a transurethral resection of his prostate 
in August 1995, the medical evidence does not include any 
statements by physicians relating the veteran's prostatitis 
to service.  

Although the veteran was hospitalized in April 1970 
complaining of urinary symptoms, the diagnosis provided was 
no diagnosis, manifested by low back pain.  A VA 
hospitalization report from July 1970 does not make mention 
of a genitourinary disorder.  At the veteran's VA examination 
in September 1970, he complained of pain in the lower back 
and groin area; however, his genitourinary tract was entirely 
negative.  Specifically, prostatitis was not diagnosed during 
these hospitalizations or at the examination shortly after 
service.  

The veteran asserts that his current prostatitis is related 
to service.  However, as a layperson, the veteran is not 
competent to provide evidence that requires medical 
knowledge, such as linking his current disorders to a 
specific disease or injury in service. Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

As noted above, for a claim to be well grounded, there must 
be medical evidence of a nexus between an injury or disease 
in service and the current disability.  See Caluza, supra.  
The competent evidence, that is the medical evidence, does 
not show that the veteran was seen for prostatitis until many 
years after service.  The medical evidence does not include a 
nexus opinion between the veteran's prostatitis and a disease 
or injury in service.  As such, the evidence does not 
indicate that the veteran's claim for entitlement to service 
connection for prostatitis is well grounded.  

In the absence of well grounded claims, the appeal for 
service connection for a genitourinary disorder, not to 
include prostatitis, as well as the separate appeal for 
service connection for prostatitis must be denied.  Edenfield 
v. Brown, 8 Vet.App. 384 (1995).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

The RO has associated with the claims folder all the 
available medical records for consideration.  Therefore, 
under the circumstances of this case, the VA has not been put 
on notice that relevant evidence exists, or could be 
obtained, which, if true, would make the veteran's claims 
"plausible."  Robinette, 8 Vet.App. at 80.

Also, the RO fulfilled its obligation under section 5103(a) 
in the statement of the case which informed the veteran of 
the reasons for the denial of his claims.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claims well grounded.


ORDER

New and material evidence having been submitted to reopen the 
claims of entitlement to service connection for a back 
disability and for a genitourinary disability, not to include 
prostatitis, the claims are reopened.  

The veteran's claim of entitlement to service connection for 
a genitourinary disability, not to include prostatitis is 
denied, as not well grounded.  

The veteran's claim of entitlement to service connection for 
prostatitis is denied, as not well grounded. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

When a claim is reopened, under Elkins and Winters, it must 
be determined whether the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The record reflects that 
the veteran has been diagnosed with current low back 
disorders, included herniated nucleus pulposus at L4-5 and 
L1-2 (VA Medical Center in January and April 1997).  The 
service medical records show that the veteran was seen for 
his low back on two occasions, and that he was diagnosed on 
one occasion with low back strain.  The record further shows 
that the veteran was seen on several occasions within one 
year of leaving service complaining of low back pain.  At the 
veteran's VA examination in September 1970, the examiner 
diagnosed him with history of low back pain.  Thus, the 
record reflects that the reopened claim for entitlement to 
service connection for a low back disability is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).

In light of the conclusions that the claim for entitlement to 
service connection for a low back disability was reopened and 
well-grounded, consideration must be given to whether 
additional development is required in order to ensure that 
the veteran's procedural rights are protected so far as his 
being given adequate notice and opportunity to present 
evidence on the underlying question of service connection.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  Now that the 
question of whether the veteran has submitted new and 
material evidence in order to reopen his claim has been 
settled, the Board finds that the veteran should be given an 
opportunity to submit evidence, including testimony and 
argument on the substantive question of entitlement to 
service connection for a low back disability.  In order to 
give him adequate notice of the need to submit such evidence 
or argument, and to allow the RO the opportunity to 
adjudicate the merits of the claim of service connection on a 
de novo basis, a remand is required.  Id.

In light of the need to remand the veteran's claim pursuant 
to Bernard and in light of the fact that the veteran has 
submitted a well-grounded claim, the veteran should be 
afforded a VA examination in order to determine the nature 
and etiology of his current low back disorder. 

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should assure that the claims 
folder includes copies of records of all 
recent treatment of the veteran's left 
knee disorder.  

3.  The veteran should be scheduled for a 
VA orthopedic examination.  The claims 
folder, to include all evidence added to 
the record in accordance with the 
paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  Such tests as the examining 
physician deems appropriate should be 
performed.  The veteran should be 
examined to determine the nature and 
etiology of all low back disorders that 
might be present.  The examination report 
should include responses to the following 
medical questions after reviewing the 
entire medical record:

a.  State as precisely as possible 
the diagnoses of all low back 
disorders the veteran currently has. 

b.  For each disorder identified in 
response to item (a), above, state a 
medical opinion, to the extent 
feasible, as to the time of onset of 
the disorder.  

c.  For each disorder identified in 
response to item (a), above, state a 
medical opinion, to the extent 
feasible, as to whether it is at 
least as likely as not that any low 
back disorder is the result of any 
disease or injury in service. 

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of entitlement 
to service connection for a low back 
disability.  In the event that the claims 
on appeal are not resolved to the 
satisfaction of the veteran, he should be 
furnished with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

